Citation Nr: 0304644	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-03 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder, (including a schizoaffective disorder and 
post-traumatic stress disorder [PTSD]).

2.	Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

3.	Entitlement to an increased evaluation for prostatitis 
and epididymitis, currently evaluated as 20 percent 
disabling.

4.	Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1971 to February 
1974, including service in Vietnam.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2000,  on appeal from a January 1997 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  Upon its last review, 
the Board denied service connection for a chronic skin 
disorder, and remanded the appellant's claims pertaining to a 
psychiatric disorder, chronic lumbosacral strain, a urinary 
tract disorder, and a total disability evaluation.  

The Board has carefully reviewed the evidence of record, in 
particular that generated subsequent to its August 2000 
review, and finds that the appellant's claims pertaining to 
service connection for a psychiatric disorder and the 
increased rating claim relative to his back disorder are 
ready for appellate review.

As a point of clarification, in this decision the Board is 
granting service connection for schizophrenia.  Although the 
appellant presently seeks service connection for both 
schizophrenia and PTSD, and the issues have been thus 
certified for review,  the essential issue is whether the 
appellant has a psychiatric disorder that is related to 
service, and applicable law provides that certification is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue. 38 
C.F.R. § 19.35.  Because the appellant is being granted 
service connection for schizophrenia, this action effectively 
moots his claim pertaining to the alternative psychiatric 
disorder.  Cf. Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) 
[Holding in part that a claim based on the diagnosis of a new 
mental disorder stated a new claim when the new disorder had 
not been diagnosed and considered at the time of the prior 
Notice of Disagreement (NOD)].  
    
Further, because the appellant is being granted service 
connection for a psychiatric disorder, the disability rating 
to be assigned by the RO may have a significant impact upon 
his claim for a total disability evaluation.  Accordingly, 
the total rating claim will be remanded for further 
development and readjudication.


FINDINGS OF FACT

1.	The appellant incurred schizophrenia during or as a 
result of active military service.

2.	The appellant's lumbosacral strain disability is 
characterized by subjective complaints of pain, without 
evidence of listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, osteoarthritic 
changes, or narrowing or irregularity of joint space.  


CONCLUSIONS OF LAW

1.	A grant of service connection for schizophrenia is 
appropriate.  38 U.S.C.A. §§ 1110, 1131, (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

2.	The criteria for an increased rating for lumbosacral 
strain have not been met. 38 U.S.C.A. § 1155 (West Supp. 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the representative 
of requisite evidence, and enhancing the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  See generally VCAA; see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); see also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West Supp. 2002).  For purposes of this determination, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending on the date of enactment of the VCAA.

Because the Board is granting service connection for a 
psychiatric disorder, further consideration of the VCAA would 
not avail the appellant and its provisions will not be 
further discussed.  However, the Board must review the record 
as to compliance with the VCAA pertaining to the appellant's 
lumbosacral strain rating claim.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied relative to the appellant's claim for an increased 
disability rating for lumbosacral strain.

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in April 1997, setting forth the general 
requirements of then-applicable law pertaining to increased 
disability ratings.  As to the rating of his back disorder, 
the general advisement was reiterated in the Statement of the 
Case and numerous Supplemental Statements of the Case.  In 
particular, the appellant was advised by letter dated in 
March 1996 of the evidence that would substantiate his claim, 
and that it was his responsibility to obtain such evidence.  
Quartuccio, supra.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.§ 5103A (d).  VA medical 
examinations were conducted in October 1996 and in December 
2001 with a view towards ascertaining the severity of the 
appellant's back disorder.  

Given the extensive development undertaken by the both the RO 
and the Board; the fact that the appellant has been apprised 
of the evidence which would substantiate his claim and his 
responsibility for providing such evidence, and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record as to the back 
rating claim is ready for appellate review.  

The Merits of the Claims

Service connection for a psychiatric disorder:

The record reflects that upon its last review, the Board 
reopened the appellant's claim which had been previously 
denied in March 1995 and not appealed.  As a consequence of 
this action, all of the evidence pertaining to the claim is 
now to be considered with a view towards resolution of the 
issue of whether the appellant has a psychiatric disability 
that is related to service.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Schizophrenia and schizoaffective disorder are 
psychoses.  See 38 C.F.R. § 4.130, Diagnostic Codes 9201-
9205; 9211.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Having carefully reviewed all of the evidence of record in 
light of the applicable law, the Board is of the opinion that 
a state of relative equipoise has been reached in this case 
pertaining to the schizophrenia claim, and the benefit-of-
the-doubt rule will therefore be applied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 
The appellant has been variously diagnosed to have a 
schizoaffective disorder, schizophrenia, and PTSD.  Because 
the disorders have been so diagnosed, the basic issue for 
resolution in this matter is whether there is at least an 
approximate balance of evidence favoring and opposing that 
any of the disorders are linked to military service.  As is 
noted above, the former two diagnoses are psychoses and 
chronic diseases within the meaning of applicable regulations 
pertaining to presumptive service connection.  38 C.F.R. § 
3.309.  

Here, the Board is granting the benefit sought solely as to a 
finding that schizophrenia was incurred as a result of active 
service - not PTSD.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f).

Although the appellant has been diagnosed to have PTSD, there 
is insufficient evidence to substantiate that any of the 
appellant's claimed stressors occurred (i.e., that he was 
present when a Vietnamese police officer shot an individual 
in the head; that a "friend," whose name and race he cannot 
recall [see letter from appellant dated in June 1992] was 
shot in the head while on a boatride; that he witnessed a 
fellow soldier shoot a Vietnamese prostitute; that he 
witnessed fellow soldiers raping and killing a Vietnamese 
child).  Because the appellant is not a combat veteran, the 
presumption of credibility that attaches to the account of 
such veterans for the purpose of ascertaining events of 
military service does not avail him, and there must be 
corroborative evidence of the reported stressors.  See 38 
U.S.C.A § 1154(b) (In the case of any veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full).  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

However, as to schizophrenia, under 38 C.F.R. § 3.307(c), no 
presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period.  This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in the light of subsequent developments it may 
gain considerable significance.  Cases in which a chronic 
condition is shown to exist within a short time following the 
applicable presumptive period, but without evidence of 
manifestations within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation 
of the chronic disease to the required 10-percent degree.  
The consideration of service incurrence provided for chronic 
diseases will not be interpreted to permit any presumption as 
to aggravation of a preservice disease or injury after 
discharge.  38 C.F.R. § 3.307(c). 

In December 2001 and pursuant to the Board's August 2000 
remand, the appellant underwent a VA psychiatric examination.  
The report of this examination reflects an acknowledgement by 
the examiner of a review of the appellant's claims folder, as 
well as a detailed exposition of the appellant's military and 
medical history that only such a review could produce.

In his report, the examiner noted that shortly after the 
appellant was discharged from active military service in 
February 1974, he was hospitalized and treated for a 
neurosis, which was believed to be a paranoid personality 
disorder.  The examiner further observed that the appellant 
was also hospitalized in 1976 and diagnosed to have chronic 
paranoid schizophrenia - both matters corroborated by a 
review of the record.
Critical to the Board's current inquiry, the record shows 
that in April 1975 (i.e., approximately 14 months after he 
was discharged from active service), the appellant underwent 
a VA psychiatric evaluation.  Although the examiner noted 
that the appellant did not have a major psychiatric diagnosis 
at that time "other than a somewhat passive(-)aggressive 
personality," the examiner at that time also reported that 
the appellant was seen by a colleague, who suspected that the 
appellant might have then had early schizophrenia.  The 
examiner further reported that although testing was 
requested, the appellant did not report for the majority of 
such testing but that on the sole basis of the results of an 
Minnesota Multiphasic Personal Inventory, "it was felt" 
that he was not schizophrenic.  Further, as noted by the VA 
examiner in December 2001, the appellant was diagnosed to 
have schizophrenia in September 1976.

After reviewing the appellant's history, the VA examiner in 
December 2001 observed that as to the significance of "the 
timing of onset," it was difficult to ascertain as the 
symptoms appeared to be progressive.  However, he noted that 
it was "conceivable" that the appellant was experiencing 
early prodromal symptoms of schizophrenia.  It also was noted 
that the appellant had been diagnosed with a personality 
disorder.

Thus, the evidence suggests that the appellant's early 
psychiatric symptoms which occurred approximately two months 
beyond the expiration of the one-year presumptive period for 
psychosis, and which were then suspected to be indicative of 
schizophrenia, may indeed have been the early or 
"prodromal" signs of the disorder.  With consideration of 
the above-quoted portion of 38 C.F.R. § 3.307(c), the record 
in its whole therefore indicates that considerable 
significance may now be attached to such early findings.

In these circumstances, application of the benefit-of-the-
doubt doctrine is appropriate.  Although additional medical 
investigation of this matter could be undertaken, as is noted 
above the law requires that the benefit of the doubt be 
applied upon the attainment of evidence that is in 
approximate balance between the denial and the granting of 
the claim.  Ashley and Massey, supra.  Because this point has 
been reached, service connection for schizophrenia will be 
granted.  
Increased evaluation for chronic lumbosacral strain:  

The appellant's current claim arose by statement received in 
January 1996.  Although the appellant's back disorder was 
then evaluated as 10 percent disabling and an April 1997 
rating decision granted a 20 percent evaluation, applicable 
law provides that, as here, a claimant seeking a disability 
rating greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded as long as the 
claimant has not withdrawn the claim.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The appellant has not withdrawn his 
appeal as to the issue of a disability rating greater than 
assigned, and the issue therefore remains in appellate status 
for review. 

The appellant argues that the currently assigned 20 percent 
disability rating pertaining to his lower back disorder does 
not contemplate the severity of the disorder.  Having 
carefully considered the appellant's contention in light of 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location, and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  See 38 C.F.R. § 4.20.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last two digits will be "99" for all unlisted conditions. 38 
C.F.R. § 4.27. 

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

As noted, the appellant's back disorder is evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 pertaining to lumbosacral strain.  Under the specified 
criteria, a  20 percent rating is for application when there 
are findings approximating muscle spasm on extreme forward 
bending or loss of lateral spine motion.  Severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is assigned a 40 percent disability rating. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

During a VA general medical examination conducted in October 
1996, the appellant reported that he could forward flex to 10 
degrees and extend backwards to about five degrees.  He was 
able to flex laterally in both directions to 10 degrees and 
rotate bilaterally to 10 degrees.  In November 1996, the 
appellant underwent a VA orthopedic examination.  The 
examiner noted that the appellant displayed tenderness in the 
midline of the lower lumbar spine and the costovertebral 
angle.  The examiner further noted that although the 
appellant displayed positive, right-sided straight leg 
testing response, such was "questionable."  There was noted 
no atrophy of the calf or thigh, and the appellant was 
degenerative joint disease of the lumbar spine.  

In due course of his appeal, the appellant testified before 
the undersigned at a Videoconference hearing in March 2000 
that he experienced shooting pain down his legs when he 
walked; that he was unable to pick up any objects over 10-15 
pounds; walk "too far," or stand "too long."  

In December 2001, the appellant underwent a series of VA 
examinations.  Upon orthopedic examination, the appellant was 
noted to be wearing a lumbosacral corset which he reported he 
had for many years.  He was able to disrobe without major 
difficulties, and his gait was noted to include a right-sided 
limp.  The examiner noted that the appellant's lumbar range 
of motion tests were "considerably resisted."  He was able 
to flex to 20 degrees; extend to 10 degrees; laterally bend 
to 15 degrees; and rotate to 5 degrees.  The examiner noted 
that the appellant complained of pain on all movements.

Upon radiological study, his lumbar spine was noted to be 
normal.  The lumbar vertebrae were aligned normally and the 
vertebral bodies and disc spaces were of normal heights.  
There was no evidence of spondylolysis or spondylolisthesis.  
There was no evidence of arthritis.  

The Board begins by observing that it is its fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].

With this background, the evidence preponderates against the 
claim.  First, although the appellant has alleged that he has 
"shooting pain," indicative of degenerative disc disease, 
as is noted above, the most recent radiographic examination 
reveals his disc structure to be normal.  Similarly, to the 
extent that the appellant argues his back symptoms are more 
sever from other cause, including lumbosacral strain, the 
radiographic study shows his back to be without abnormality.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence."  Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

In any event, the clinical evidence does not support the 
claimed severity of the appellant's disability, such that an 
increased rating would be appropriately assigned.  There has 
not been reported listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, osteoarthritic changes, or 
abnormality of joint space.  Given the near-normal findings 
upon clinical examination, the appellant's complaints of 
marked limitation of forward bending, as well as loss of 
other motion, is not credible.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Further, when viewed together with the fact that it is not 
shown that the appellant has any of the findings deemed 
critical under 38 C.F.R. §§  4.40 and 4.45 (2002) (pain on 
movement, weakness, etc.), the Board can only conclude that 
he does not actually have any "additional" functional 
impairment of his back disability which warrants entitlement 
to a higher disability rating.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is also no evidence of significant 
outpatient care, physical therapy, or prescription-based 
medication use for this disability.  These findings 
preponderate against a finding that he has any additional 
functional loss due to movement abnormalities, weakened 
movement, or incoordination.  Thus, as the record currently 
stands, there is no objective medical evidence which confirms 
the presence of additional functional loss in the appellant's 
low back beyond what is contemplated in the present 
disability rating.  In summary, the recent clinical findings 
do not reflect a level of impairment in the low back that 
would support a higher increased schedular rating under any 
applicable criteria found in 38 C.F.R. Part 4.

Because the preponderance of the evidence is against the 
claim, the appeal will be denied.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
lumbar spine disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to this disability.

The appellant's contentions on appeal have been accorded 
careful consideration; however, the Board concludes that the 
medical findings discussed above are more probative of the 
level of disability.  On this point, as the appellant is not 
shown to be qualified to render a medical diagnosis or 
opinion, his views as to the etiology of his pain complaints 
and/or the extent of functional impairment in his low back 
are specifically outweighed by the medical evidence of record 
cited above.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

It is noted that the RO did not consider referral for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(2002) when it last addressed this claim by supplemental 
statement of the case in November 2002.  Nevertheless, the 
Board does not find that a remand is in order with respect to 
extraschedular consideration as it has not been claimed by 
the appellant or inferred by his contentions, and it does not 
appear from review of the evidence, that referral for 
consideration of an extraschedular rating is indicated.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
Board finds that the schedular criteria and evaluation 
assigned for the appellant's low back is not inadequate.  
Therefore, it does not appear that he has an "exceptional or 
unusual" disability of the low back to the extent that the 
schedular standards are inadequate to properly rate this 
disability.

The Board also finds no evidence of an exceptional disability 
picture as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has 
required hospitalization in the remote or recent past for 
this disability.  In addition, there is no record of 
significant or regular outpatient treatment; it is not shown 
that he has ever required surgery or other significant 
medical interventions for the low back.  Hence, it does not 
appear that he has an exceptional disability manifested by 
frequent hospitalizations.  In view thereof, the Board finds 
that the overall picture presented by the evidence in the 
claims folder does not actually reflect "marked 
interference" in employment due specifically to the low 
back.  Thus, in the absence of any evidence which reflects 
that this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.


ORDER

Service connection for schizophrenia is granted, subject to 
the law and regulations governing the payment of monetary 
awards.

An increased rating for lumbosacral strain is denied.


REMAND

The Board has carefully reviewed the evidence pertaining to 
the appellant's genitourinary system rating claim and finds 
that the claim must be remanded to ensure full development of 
the record.

As noted above, the appellant's claim was remanded in August 
2000.  Although the appellant underwent a VA physical 
examination in January 2002, that examination and the VA 
examination of October 1996 do not contain findings upon 
which the appellant's disorder may be evaluated in accordance 
with the applicable diagnostic codes.  See Beverly v. Brown, 
9 Vet. App. 402, 406 (1996) (The examination must contain 
findings which address the specific diagnostic criteria); 
Wisch v. Brown, 8 Vet. App. 139, 140 (1995) (The examiner 
must specifically address the alleged disorder; the 
examiner's silence is insufficient to show the lack of 
symptomatology.  

Although the Board now has development authority pursuant to 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [to be codified at 38 C.F.R. § 19.9(a)(2)], 
in view of the necessity of remanding the appellant's claim 
for a total disability evaluation and in the interests of 
judicial economy, the appellant's genitourinary tract rating 
claim will also be remanded.

Accordingly, the claims pertaining to an increased evaluation 
for a genitourinary disorder and for a total disability 
evaluation are REMANDED for the following development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
genitourinary disorder at issue that is 
not evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  After the appellant's response to the 
query in paragraph 1 has been received, 
the RO will afford the appellant a VA 
medical examination, to be conducted by a 
qualified physician.  The appellant's 
claims folder and a copy of this remand 
is to be reviewed by the examiner, who 
must acknowledge receipt and review of 
these materials in any report generated 
as a result of this remand.  After 
performing any required clinical or 
laboratory testing, including if 
necessary an appropriate period of 
observation, the examiner must respond to 
the following inquiries:

a.  What is the appellant's report 
as to the number of episodes of 
daily and nightly urinary voiding?

b.  Given the appellant's report as 
to frequency of daily and nightly 
urinary voiding, what clinical 
evidence supports the appellant's 
subjective report?  

c.  Does the appellant have any 
evidence of obstructed voiding, 
requiring intermittent or continuous 
catheterization?

d.  Does the appellant have any 
obstructive symptomatology, 
including hesitancy, slow or weak 
stream, decreased force of stream, 
and if so, does the appellant 
manifest any residuals, including 
post-void residuals, recurrent 
urinary tract infections, or 
stricture disease?

3.  After completion of the foregoing, 
the RO must readjudicate the appellant's 
claim for an increased disability rating 
for a urinary tract disability, and after 
assigning the appellant a disability 
rating pertaining to the service-
connected schizophrenia, the claim for a 
total disability evaluation based upon 
individual unemployability.  The RO 
should take any such additional 
development  action as it deems proper 
with respect to the claims at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  If any such action does not 
resolve the claims, the RO shall issue 
the appellant a Supplemental Statement of 
the Case pertaining to the benefit 
denied.  The appellant should be given 
notice of, and appropriate opportunity to 
exercise, his appeal rights.  Thereafter, 
the case should be returned to the Board, 
if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Christopher P. Kissel
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


